Case 18-12396-KHK                Doc 209    Filed 04/21/20 Entered 04/21/20 17:56:27    Desc Main
                                           Document     Page 1 of 14



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA


 In re:
                                                                Case No. 18-12396
 BYRON F. DAVID                                                 Chapter 11

           Debtor.


          DEBTOR'S RESPONSE AND OBJECTION TO CHAPTER 11
      TRUSTEE’S MOTION TO CONVERT CASE TO CHAPTER 7 [dkt no. 173]

           COMES NOW the Debtor, Byron F. David, by counsel, and for his Response and

 Objection to the Chapter 11 Trustee’s Motion to Convert Case to Chapter 7 (dkt. no. 173),

 states the following:

                                           A.     BACKGROUND

           1.        On February 25, 2020, the Debtor filed a Motion to Convert to Chapter 13,

 based on a proposed plan that will pay his creditors in full (dkt. no. 169).

           2.        The following day, February 26, 2020, the Chapter 11 Trustee filed a Motion

 to Convert this case to Chapter 7 (dkt. no. 173).

           3.        The Trustee has moved to convert this case to Chapter 7 on the basis that the

 Debtor is not reorganizing a business, and that it is unclear whether proceeding under

 Chapter 11 will maximize returns to creditors.

           4.        The Trustee has also moved to convert this case to Chapter 7 on the grounds

 that the Debtor has not complied with a Budget Order entered by the Court on January 27,


 James P. Campbell, Esq. (VSB #25097)
 Matthew L. Clark, Esq. (VSB #84881)
 Campbell Flannery, P.C.
 1602 Village Market Blvd. Suite 225
 Leesburg, Virginia 20175
 (703) 771-8344/Telephone
 (703) 777-1485/Facsimile
Case 18-12396-KHK       Doc 209    Filed 04/21/20 Entered 04/21/20 17:56:27          Desc Main
                                  Document     Page 2 of 14



 2020 (dkt. no. 154) (the "Budget Order"), requiring the Debtor (a) to make certain financial

 disclosures to the Trustee, (b) to turn over his paycheck to the Trustee within a certain time

 frame, and (c) to provide information about his accountant.

        5.      The alleged non-compliances with the Budget Order raised by the Trustee in

 his Motion to Convert are concerning as they are either inaccurate or entirely moot.

        6.      On February 26, 2020, undersigned counsel and the Trustee’s office

 conferred by telephone about the status of the case. It was only at that time that he learned

 of the alleged non-compliance with the Budget Order.

        7.      At that time, undersigned counsel was also advised of the communication

 problem between the Trustee’s proposed accountant and the Debtor’s accountant.

 Undersigned counsel immediately emailed the Debtor’s accountant’s contact information,

 including his personal cell phone, which is characterized in the Trustee’s Objection as

 being an incorrect telephone number. Notably, the Debtor's income tax returns, which bear

 the accountant’s telephone number, were presented to Mr. King in his capacity as Chapter 7

 Trustee at the outset of this case.      In fact, therefore, the Trustee already had this

 information.

        8.      During the teleconference with the Trustee's counsel, the risk of converting

 the Debtor’s case to Chapter 7 was discussed, specifically the elimination of the Debtor’s

 standing to litigate the claim objection while that objection remains pending on appeal.

 Notwithstanding the Debtor's concerns about converting to Chapter 7, and his willingness

 to engage in dialogue with the Trustee and his counsel regarding those concerns, the

 Trustee filed a Motion to Convert to Chapter 7 on February 26, 2020.


                                               2
Case 18-12396-KHK       Doc 209    Filed 04/21/20 Entered 04/21/20 17:56:27             Desc Main
                                  Document     Page 3 of 14



                                 B.     LEGAL STANDARD

        Pursuant to 11 U.S.C. § 1112(b)(1) (emphasis added), "[e]xcept as provided in [11

 U.S.C. § 1112(b)(2), and [11 U.S.C. § 1112(c)],1 on request of a party in interest, and after

 notice and a hearing, the court shall convert a case under this chapter to a case under

 chapter 7 [11 USCS §§ 701 et seq.] or dismiss a case under this chapter [11 USCS §§ 1101

 et seq.], whichever is in the best interests of creditors and the estate, for cause unless the

 court determines that the appointment under section 1104(a) [11 USCS § 1104(a)] of a

 trustee or an examiner is in the best interests of creditors and the estate." In turn,

 11 U.S.C. § 1112(b)(2) (emphasis added) provides as follows:

        (2)The court may not convert a case under this chapter to a case under
        chapter 7 [11 USCS §§ 701 et seq.] or dismiss a case under this chapter [11
        USCS §§ 1101 et seq.] if the court finds and specifically identifies unusual
        circumstances establishing that converting or dismissing the case is not in the
        best interests of creditors and the estate, and the debtor or any other party in
        interest establishes that—
               (A)there is a reasonable likelihood that a plan will be confirmed
               within the timeframes established in sections 1121(e) and 1129(e) of
               this title [11 USCS §§ 1121(e) and 1129(e)], or if such sections do not
               apply, within a reasonable period of time; and
               (B)the grounds for converting or dismissing the case include an act or
               omission of the debtor other than under [11 U.S.C. § 1112(b)(4)(A)]
               —
                        (i)for which there exists a reasonable justification for the act or
                        omission; and
                        (ii)that will be cured within a reasonable period of time fixed
                        by the court.



 1
        11 U.S.C. § 1112(c) precludes conversion from Chapter 11 to Chapter 7 "if the
 debtor is a farmer or a corporation that is not a moneyed, business, or commercial
 corporation, unless the debtor requests such conversion." The Debtor in this case is not
 such a debtor and this exception does not apply.


                                                3
Case 18-12396-KHK       Doc 209    Filed 04/21/20 Entered 04/21/20 17:56:27        Desc Main
                                  Document     Page 4 of 14



 11 U.S.C. § 1112(b)(4)(A) states that, "[f]or purposes of this subsection, the term 'cause'

 includes-- (A) substantial or continuing loss to or diminution of the estate and the absence

 of a reasonable likelihood of rehabilitation." In contrast,

        [t]he court may convert a case under this chapter [11 U.S.C. §§ 1101 et seq.]
        to a case under chapter 12 or 13 of this title [11 U.S.C. §§ 1201 et seq. or
        1301 et seq.] only if—

               (1) the debtor requests such conversion;

               (2) the debtor has not been discharged under section 1141(d) of this
               title [11 U.S.C. § 1141(d)]; and

               (3) if the debtor requests conversion to chapter 12 of this title [11
               U.S.C. §§ 1201 et seq.], such conversion is equitable.

 11 U.S.C. § 1112(d).

                                    C.     ARGUMENT

        The best interests of the Debtor's creditors will be served by converting this case

 from Chapter 11 to Chapter 13, rather than converting it from Chapter 11 to Chapter 7 as

 requested by the Trustee.

        Before moving to convert from Chapter 11 to Chapter 13, on February 6, 2020,

 counsel for the Debtor contacted the Trustee to determine the amount of the anticipated

 administrative costs to be charged against the $80,000.00 then-held by the Trustee. On

 February 10, 2020, the Trustee advised that the estimated administrative costs to date were

 the stunning figure of $46,000.00. This was surprising to the Debtor and his counsel given

 the limited activity in the case by the Trustee since conversion to Chapter 11. The

 prospective administrative costs for a Chapter 13 Repayment Plan for the Debtor are

 approximately $39,000.00.



                                              4
Case 18-12396-KHK         Doc 209    Filed 04/21/20 Entered 04/21/20 17:56:27             Desc Main
                                    Document     Page 5 of 14



        Perhaps most importantly, the Motion to Convert by the Trustee does not take into

 consideration or acknowledge that the Debtor’s proposed Chapter 13 Plan provides for

 payment in full to his creditors.

        In contrast, the limited assets in the Debtor's Chapter 7 Bankruptcy Estate provide

 less payment to creditors absent protracted and expensive litigation rendered unnecessary

 and moot in Chapter 13.         By way of example, Chapter 13 renders moot Summit's

 nondischargaeablity Adversary Proceeding inasmuch as the Debtor's proposed Chapter 13

 Plan will pay all of his creditors in full. There is little doubt that the interests of the Debtor's

 creditors-- the North Star of any bankruptcy proceeding-- compels a conversion to Chapter

 13 rather than to Chapter 7. See 11 U.S.C. § 1112(b)(2) (in the absence of narrow

 exceptions, precluding a court from converting a case from Chapter 11 to Chapter 7 when

 doing so "is not in the bests interests of creditors and the estate," and the debtor meets

 certain feasibility criteria); 11 U.S.C. §1325(a)(4) (establishing standards for confirmation

 of a Chapter 13 plan).

        Furthermore, the Trustee's Motion to Covert overlooks and ignores the many

 commendable actions of the Debtor in this Bankruptcy Proceeding. On December 2, 2019,

 the Debtor wired $80,000.00 to the Trustee and on March 2, 2020, he provided the Trustee

 with a check for $17,271.14. Following this, on March 15, 2020, the Debtor provided the




                                                  5
Case 18-12396-KHK         Doc 209    Filed 04/21/20 Entered 04/21/20 17:56:27      Desc Main
                                    Document     Page 6 of 14



 Trustee with an additional $23,684.66, which brought the total funds provided by the

 Debtor in March to $40,885.80.2

          The Debtor also negotiated the recovery of real property valued at $200,000.00 even

 prior to conversion to Chapter 11. The Trustee had little to nothing to recover this asset.

          Accordingly, as set forth in the table below, the Debtor has now transferred to the

 Trustee cash and real estate totaling $320,955.80:

     Date                 Description                           Amount / Value
     September 23, 2020   Delivery of Deed of Real Estate       $200,000.003
     December 2, 2019     Cash                                  $80,000.00
     March 2, 2020        Cash                                  $17,271.14
     March 15 2020        Cash                                  $23,684.66
     Total:                                                     $320,955.80

          These sums are significant in comparison with the Debtor's outstanding debts, which

 are summarized in the table below:

     Creditor                                                  Amount
     American Express,                                         $41.15
     Capital One Bank                                          $1,229.35
     Discover                                                  $64.82
     Johnson & Roche                                           $61,535.44
     Smith & Pugh                                              $29,210.50
     Summit Community Bank                                     $288,582.76
     Total:                                                    $380,664.02


 2
        Because of the COVID-19 Pandemic, the Debtor has been unable to work since mid
 March, and did not have a paycheck available to deliver to the Trustee for the month of
 April 2020.
 3
         While the Debtor arranged for the delivery of a deed of real estate worth
 $200,000.00, the Debtor has since entered into a settlement agreement with his wife that
 would provide $200,000.00 in cash to the Debtor's bankruptcy estate in exchange for the
 return of the deed and the release of certain claims. That settlement agreement is subject
 to (a) the Court converting this case to Chapter 13 and (b) the Court's approval of that
 Agreement.

                                               6
Case 18-12396-KHK      Doc 209    Filed 04/21/20 Entered 04/21/20 17:56:27       Desc Main
                                 Document     Page 7 of 14



        From the foregoing, the Debtor's debts are now a mere $59,708.22 more than the

 gross assets the Debtor has turned over to the Trustee.

        Conversely, if this case is converted to Chapter 7, in the absence of a turnover or

 fraudulent conveyance action, the net assets available to the Debtor's Creditors would be

 as follows:

  Asset                                                      Value
  Value of recovered real estate                             $200,000.00
  2005 Toyota Sequoia                                        $500.00
  Va. Code § 34-4 Exemption                                  ($1.00)
  2016 Chevrolet Suburban (50% interest)                     $15,953.50
  Va. Code § 34-4 Exemption                                  ($76.57)
  2016 Chevrolet Suburban (50% interest)                     $15,953.50
  Va. Code § 34-4 Exemption                                  ($52.93)
  2003 Haulmark Trailer                                      $1,000.00
  Va. Code § 34-4 Exemption                                  ($1.00)
  1988 Jeep Wrangler                                         $4,025.00
  Va. Code § 34-4 Exemption                                  ($4,025.00)
  2013 Ford Focus                                            $2,440.00
  Va. Code § 34-4 Exemption                                  ($1,975.00)
  2013 Ford Focus                                            $2,440.00
  Va. Code § 34-4 Exemption                                  ($465.00
  2017 Volkswagen (holds a 1% interest)                      $127.49
  Va. Code § 34-4 Exemption                                  ($1.00)
  Household Items                                            $5,000.00
  Va. Code § 34-26(4a) Exemption                             ($5,000.00)
  Firearm                                                    $400.00
  Va. Code § 34-4 Exemption                                  ($400.00)
  Mens Clothing and Shoes                                    $500.00
  Va. Code § 34-4 Exemption                                  ($500.00)
  Wedding Ring                                               $200.00
  Va. Code § 34-26(1a) Exemption                             ($200.00)
  Family Pet                                                 $10.00
  Va. Code § 34-26(5) Exemption                              ($10.00)
  United Bank, Account No. x51510                            $2,697.26
  Va. Code § 34-4 Exemption                                  ($2,697.26)
  United Bank, Account No. x1557                             $505.83
  Va. Code § 34-4 Exemption                                  ($505.83)


                                              7
Case 18-12396-KHK      Doc 209    Filed 04/21/20 Entered 04/21/20 17:56:27         Desc Main
                                 Document     Page 8 of 14



  Asset                                                        Value
  United Bank, Money Market Account No. x0210                  $418.17
  Va. Code § 34-4 Exemption                                    ($418.17)
  United Bank, Account No. x80420                              $427.27
  Va. Code § 34-4 Exemption                                    ($427.27)
  Essex Bank, Account No. x3624D                               $184.81
  Va. Code § 34-4 Exemption                                    ($184.81)
  Northwest Federal, Account No. 2455                          $384.16
  Va. Code § 34-4 Exemption                                    ($244.73)
  Northwest Federal Credit Union, Account No. x2455            $384.16
  Va. Code § 34-4 Exemption                                    (139.43)
  Northwest Federal Credit Union, Account No. x27307           $384.00
  Va. Code § 34-4 Exemption                                    ($384.00)
  Fisher Investments SEP-IRA, Account No. 991F1                $829,868.63
  Va. Code § 34-4 Exemption                                    ($829,868.63)
  401K Voya Financial Account No. x60211                       $40,493.00
  Va. Code § 34-4 Exemption                                    ($40,493.00)
  Net Total:                                                   $236,691.15

        Pursuant to 11 U.S.C. § 541(a)(6), the Debtor's post-Petition earnings are exempt

 from the property of the Estate. Consequently, upon conversion from Chapter 11 to

 Chapter 7, as demonstrated in the table above, that portion of the $320,955.80 comprised

 of the Debtor's post-Petition earnings would revert to him and would not be available to

 satisfy creditors. In contrast, Chapter 13 relies on the Debtor's post-petition earnings to

 repay creditors. Upon conversion to Chapter 13, the total amount of $320,955.80 can be

 available to satisfy creditors and expenses of administration. There can be no question that

 this asset total combined with the Debtor's significant ability to earn income and pay his

 creditors in full under Chapter 13 demonstrates that the best interests of the Debtor's

 creditors will be served by conversion to Chapter 13.

        In addition, the Court should note that the Trustee himself has materially failed to

 comply with the Budget Order. The Budget Order requires the Trustee "on or about the


                                              8
Case 18-12396-KHK       Doc 209    Filed 04/21/20 Entered 04/21/20 17:56:27         Desc Main
                                  Document     Page 9 of 14



 1st day of each month following the entry of this Order the Trustee shall remit to the Debtor

 the sum set forth in the proposed Budget for the Debtor's living expenses, and sufficient

 sums quarterly for the Debtor's state and federal tax deposits as calculated by the

 aforementioned accountants."      The monthly amount of such living expense amount

 approved in the Budget approved by the Budget Order is $10,000.00. See Trustee's Motion

 for approval of Compromise and Proposed Budget at p. 6 (dkt. no. 148). The Trustee,

 however, has not provided the Debtor with such a disbursement since February 3, 2020

 and is now himself in violation of the Budget Order. The Trustee has not paid the Debtor

 for either March or April while the Debtor has delivered paychecks totaling $40,955.82.

        In addition to a Chapter 13 conversion being in the best interests of the Debtor's

 creditor's, the Debtor has the ability to pay his creditors under his Chapter 13 plan. See 11

 U.S.C. § 1325(b).

        The Debtor has sufficient resources to pay his unsecured creditors in full pursuant

 to his proposed Chapter 13 Plan. In addition, the Debtor took the initiative to propose a

 monthly budget to the Trustee; has paid his quarterly taxes and his quarterly trustee fees;

 and has also completed and provided monthly operating reports.

        The Debtor meets the requirements to convert this case from Chapter 11 to Chapter

 13. The pertinent statute states as follows:

        The court may convert a case under this chapter [11 U.S.C. §§ 1101 et seq.]
        to a case under chapter 12 or 13 of this title [11 U.S.C. §§ 1201 et seq. or
        1301 et seq.] only if—

               (1) the debtor requests such conversion;




                                                9
Case 18-12396-KHK       Doc 209 Filed 04/21/20 Entered 04/21/20 17:56:27              Desc Main
                               Document    Page 10 of 14



               (2) the debtor has not been discharged under section 1141(d) of this
               title [11 U.S.C. § 1141(d)]; and

               (3) if the debtor requests conversion to chapter 12 of this title [11
               U.S.C. §§ 1201 et seq.], such conversion is equitable.

 11 U.S.C. § 1112(d).

        First, the Debtor has requested conversion to Chapter 13 (dkt. no. 169). Second, the

 Debtor has not been discharged under 11 U.S.C. § 1141(d). Third and finally, the Debtor

 has not requested conversion to Chapter 12. Following conversion, the Debtor's Plan will

 be subject to confirmation. See 11 U.S.C. § 1325. The Plan proposed by the Debtor

 provides for payment in fully to his creditors, and there is little doubt the Debtor has the

 ability to make payments under his proposed plan. These same reasons preclude the Court

 from granting the Trustee's Motion to Convert to Chapter 7. In the absence of certain

 inapplicable exceptions, 11 U.S.C. § 1112(b)(2) precludes the Court from converting the

 case from Chapter 11 to Chapter 7 when doing so is not in the best interests of creditors

 and the estate, and the debtor or any other part in in establishes that there is a reasonable

 likelihood that a plan will be confirmed" and "the grounds for converting include an act or

 omission of the debtor other than under" 11 U.S.C. § 1112(b)(4)(A) "for (i) for which there

 exists a reasonable justification for the act or omission; and (iii) that will be cured within a

 reasonable period of time fixed by the court." There can be no doubt that a feasible

 Chapter 13 Plan that pays the Debtor's creditors in full serves the interests of the Debtor's

 creditors better than a Chapter 7 liquidation that pays less than that total to the Debtor's

 creditors. Furthermore, 11 U.S.C. § 1112(b)(4)(A) (substantial or continuing loss to or

 diminution of the estate and the absence of a reasonable likelihood of rehabilitation) is not


                                               10
Case 18-12396-KHK       Doc 209 Filed 04/21/20 Entered 04/21/20 17:56:27             Desc Main
                               Document    Page 11 of 14



 the basis for the Trustee's Motion to Convert to Chapter 7. In addition, the Trustee cites

 noncompliance with the Budget Order (i.e. a reason under 11 U.S.C. § 1112(b)(4)(E)) as

 the basis for his Motion to Convert to Chapter 7, however, the Debtor's noncompliance, if

 any, was at most inadvertent and, in all instances, such noncompliance has been cured

 before any time period established by the court for curing it. Fundamentally, the Debtor

 meets all criteria under 11 U.S.C § 1112(b)(2) and, therefore, conversion from Chapter 11

 to Chapter 7 is forbidden. This conclusion is bolstered and compelled even more forcefully

 by the Debtor's eligibility to convert to Chapter 13, the unassailably better treatment his

 creditors will receive under his proposed plan (payment in full), and the Debtor's

 demonstrated and unquestioned ability to make payments in accordance with his proposed

 plan.

         The Debtor's largest creditor, Summit Community Bank, has objected to conversion

 to Chapter 13 because it has appealed this Court's rejection of four out of five of its claims

 against the Debtor. See Summit's Response and Objection to Debtor's Motion to Convert

 to Chapter 13 at p. 3 (dkt. no. 181). Summit's appeal of the Court's ruling, however, should

 not factor into the Court's ruling on Mr. David's Motion to Convert to Chapter 13 because

 Summit has not sought and has not obtained a stay of this Court's Order pursuant to Federal

 Rule of Bankruptcy Procedure 8007.

         To obtain such a stay, courts must consider "'(1) whether the applicant has made a

 strong showing of success on the merits; (2) whether the applicant will be irreparably

 harmed absent injunctive relief; (3) whether issuance of the stay will injure other parties;

 and (4) where the public interest lies.'" In re Genesys Research Institute, Inc., Case No.


                                              11
Case 18-12396-KHK        Doc 209 Filed 04/21/20 Entered 04/21/20 17:56:27            Desc Main
                                Document    Page 12 of 14



 15-12794-JNF, 2016 Bankr. LEXIS 2376, at *77 (Bankr. D. Mass June 24, 2016)

 (unpublished) (quoting Acevedo-Garcia v. Vera-Monroig, 296 F.3d 13, 16 n.3

 (1st Cir. 2002)). Under this standard, "'[t]he sine qua non [of the stay pending appeal

 standard] is whether the [movants] are likely to succeed on the merits.'" Id. (alteration in

 original).

        Here, Summit has not moved to stay this Court's Order denying four out of five of

 its claims (dkt. no. 152), and, in the absence of such a stay, Summit's appeal of this Court's

 Order should not factor into this Court's analysis whatsoever. To do otherwise would be

 to treat that Order as though it were stayed without finding that the standards for obtaining

 such a stay have been met. Because of the fact-bound nature of this Court's Order rejecting

 four out of five of Summit's claims (dkt. nos. 152, 153), Summit is unlikely to succeed on

 the merits of its appeal.4

        In the absence of a stay, pursuant to the Debtor's proposed Chapter 13 Plan,

 Summit's lone remaining claim in the amount of $288,582.76 will be paid in full.

 Consequently, Summit has no basis or grounds for objecting to the Debtor's conversion to

 Chapter 13 whatsoever.

                                   D.     CONCLUSION

        Converting from Chapter 11 to Chapter 13 (rather than to Chapter 7 or remaining in

 Chapter 11) is clearly in the best interests of the Debtor's creditors. The proposed Chapter


 4
        In the unlikely event of the reversal and remand by the District Court, and in the
 unlikely event that this Court reached a different conclusion on remand, then the Debtor
 would be eligible to re-convert to Chapter 11 if necessary. Fundamentally, Summit is not
 prejudiced whatsoever by the Debtor's conversion to Chapter 13 at this time.

                                              12
Case 18-12396-KHK      Doc 209 Filed 04/21/20 Entered 04/21/20 17:56:27           Desc Main
                              Document    Page 13 of 14



 13 Plan will pay the Debtor’s creditors in full without suffering the extraordinary expense

 of Chapter 11 administration.

        While the Trustee attacks the Debtor, sufficient credit should be provided to the

 Debtor for providing $320,955.80 to be applied towards his Chapter 13 Plan. To the extent

 the Trustee is concerned about the recovery of his administrative expenses, such costs can

 be addressed by the Court as an administrative claim in Chapter 13.

        WHEREFORE, the Debtor, Byron F. David, respectfully requests that this Court (a)

 deny the Trustee's Motion to Convert to Chapter 7 (dkt. no. 173); (b) grant his Motion to

 Convert to Chapter 13 (dkt. no. 169); and (c) grant such further relief as this Court deems

 appropriate.

                                                         BYRON F. DAVID
                                                         By Counsel


        /s/ James P. Campbell
 James P. Campbell, Esq. (VSB #25097)
 Matthew L. Clark, Esq. (VSB #84881)
 CAMPBELL FLANNERY, P.C.
 1602 Village Market Blvd. Suite 225
 Leesburg, Virginia 20175
 (703) 771-8344/Telephone
 (703) 777-1485/Facsimile
 jcampbell@campbellflannery.com/Email
 mclark@campbellflannery.com
   Counsel for Debtor Not in Possession




                                             13
Case 18-12396-KHK     Doc 209 Filed 04/21/20 Entered 04/21/20 17:56:27           Desc Main
                             Document    Page 14 of 14




                            CERTIFICATE OF SERVICE

       I hereby certify that service of a true copy of the foregoing has been made as

 follows:

  Type of Service:              First Class and Electronic Mail
                                to the parties listed below

  Date of Service:              April 21, 2020

  Persons served and address:   Joseph A. Guzinski, Esq.
                                Office of the U.S. Trustee
                                1725 Duke Street
                                Suite 650
                                Alexandria, Virginia 22314

                                Bradley D. Jones, Esq.
                                Donald F. King, Esq.
                                Odin, Feldman & Pittleman, P.C.
                                1775 Wiehle Avenue, Suite 400
                                Reston, Virginia 20190

                                Mark B. Callahan, Esq.
                                Quinton B. Callahan, Esq.
                                Clark & Bradshaw, P.C.
                                P.O. Box 71
                                92 No. Liberty Street
                                Harrisonburg, Virginia 22803-0071


  Item Served:                  Response to Trustee’s Motion to Convert to Chapter 7

                                                        /s/ James P. Campbell
                                                          James P. Campbell




                                            14
